IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


AL'S CAFE, INC.,                              : No. 318 WAL 2015
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
             v.                               :
                                              :
                                              :
DEPARTMENT OF HEALTH, BUREAU                  :
OF HEALTH PROMOTION AND RISK                  :
REDUCTION,                                    :
                                              :
                    Respondent                :


                                        ORDER



PER CURIAM

      AND NOW, this 9th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Eakin did not participate in the consideration or decision of this matter.